DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6,8-11,15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khojasteh et al. DE 102010061518 (Applicant provided IDS reference, hereinafter referred to as Khojasteh) and further in view of Jayasuriya et al. US 20130300134 (hereinafter referred to as Jayasuriya).

Regarding claim 1, Khojasteh teaches a safety device (NOTE: A locking device can be considered safety device as Applicant has yet to disclose any safety features and a locking device prevents unwanted access and therefore is a safety measure) for a motor vehicle comprising:
a hood latch (1,6) having a latch holder (6) that is arranged on the front hood (10) and movable between an opening position (fig.1-2) in which the front hood is opened and a closure position (fig.6) in which the front hood is bolted, respectively, and a catch (2) that is movable between a pre-ratchet position (pre-locking position, fig.1) and a main ratchet position (can be considered fig.6) in which the catch is directly engageable with the latch holder in the closure position (see fig.6), 
wherein when the catch is in the pre-ratchet position, the latch holder is in an intermediate position (fig.2, shown in dashed lines 6’) between the closure position in which the latch holder engages with the catch and the front hood is bolted and an opening position in which the latch holder is released from the catch and the front hood is unbolted and manually movable, and
a handle (8,9) directly attached to the latch holder which enables a manual operation of the latch holder (see movement in fig.2) from the closure position to the opening position when the catch is in the pre-ratchet position (see fig.2, paragraph 31,40).

Khojasteh although teaches the switching of the catch from the main ratchet position into the pre-ratchet position, Khojasteh does not teach an electrical drive, and therefore does not teach the 

Jayasuriya teaches a safety device (82+30+74+96+36+40) for a motor vehicle door comprising: 
a hood latch (30) having a latch holder (36) that is arranged on the front hood and movable between an opening position (fig.5c) in which the front hood is opened and a closure position (fig.5a) in which the front hood is bolted, respectively, and a catch (40) movable between a pre-ratchet position (fig.5b) and a main ratchet position (fig.5a) in which the catch is directly engageable with the latch holder in the closure position, 
a handle (74) which enables manual operation (paragraph 65) of the latch holder (via other components) from the closure position to the opening position, 
an electrical device (96) which causes switching of the catch from the main ratchet position into the pre-ratchet position (paragraph 67-69), wherein when the catch is in the pre-ratchet position, the latch holder is in an intermediate position (fig.5b) between the closure position (fig.5a) in which the latch holder engages with the catch and the front hood is bolted and the opening position (fig.5c) in which the latch holder is released from the catch and the front hood is unbolted and manually movable. (paragraph 65),
wherein an entire opening operation of the front hood is constituted by an initial electrical opening (see paragraph 69 initiated via crash sensors which opens the hood) operation performed by only the electrical drive (actuator drives the springs to pop the hood open – paragraph 66 – Applicant’s device is drawn to the safety device of the latch, and not the entire latch itself. Therefore, in terms of the safety device, the opening operation of the front hood – caused by the safety device – occurs via the electrical drive/initial electrical opening only, without manual operation) in which the electrical drive switches the catch into the pre-ratchet 
(claim 2) wherein the safety device, during switching of the catch from the main ratchet position to the pre- ratchet position, has a mechanical operative connection (shaft of actuator) between the electrical drive and the catch,
(claim 3) wherein the safety device, during switching of the catch from the pre-ratchet position to the main ratchet position, has a mechanical operative connection (shaft of actuator) between the electrical drive and the catch.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Khojasteh with the addition of an electrical drive which causes switching of the catch from the main ratchet position into the pre-ratchet position, wherein the safety device, during switching of the catch from the main ratchet position to the pre- ratchet position, has a mechanical operative connection between the electrical drive and the catch and wherein an entire opening operation of the front hood is constituted by an initial electrical opening operation performed by only the electrical drive in which the electrical drive switches the catch into the pre-ratchet positon without a manual operation, and a subsequent manual opening operation that occurs independently from the initial electrical opening operation and without operation of the electrical drive after the electrical drive switch the catch into the pre-ratchet, and wherein the safety device, during switching of the catch from the pre-ratchet position to the main ratchet position, has a mechanical operative 

Although Jayasuriya does not teach that the specific electric drive 96 is an electromotor, Jayasuriya does teach the use of an electrical gear motor (electromotor – paragraph 74) with the vehicle latch, therefore it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the solenoid of the electric drive 96 of Jayasuriya with an electromotor since the two drives are considered art recognized equivalent for the same purpose  (both perform an actuating function). MPEP 2144

Regarding claim 2, Khojasteh in view of Jayasuriya further teaches the safety device according to claim 1, wherein the safety device, during switching of the catch from the main ratchet position to the pre- ratchet position, has a mechanical operative connection (Jayasuriya, shaft of actuator) between the electrical drive and the catch. (Jayasuriya fig. 1-13)

Regarding claim 3, Khojasteh in view of Jayasuriya further teaches the safety device according to claim 1, wherein the safety device, during switching of the catch from the pre-ratchet position to the main ratchet position, has a mechanical operative connection (Jayasuriya, shaft of actuator) between the electrical drive and the catch. (Jayasuriya fig. 1-13)

Regarding claim 4, Khojasteh in view of Jayasuriya further teaches the safety device according to claim 1, wherein the latch holder is pivotably executed (fig.2, Khojasteh).



Regarding claim 8, Khojasteh in view of Jayasuriya further teaches the safety device according to claim 1, wherein the handle is transferred into an accessible operating position (fig 4, Khojasteh) during switching of the catch from the main ratchet position to the pre-ratchet position.

Regarding claim 9, Khojasteh in view of Jayasuriya further teaches the safety device according to claim 1, wherein the latch holder is a locking clip (6, Khojasteh) arranged on the front hood by a coupling element (7, Khojasteh).

Regarding claim 10, Khojasteh in view of Jayasuriya further teaches the safety device according to claim 1 further comprising a pawl (15, Khojasteh) that is engageable (has the capability of engaging) between the electrical drive and the catch, wherein the catch has a pre-ratchet contour (see engagement surface with 15 in fig.1, Khojasteh) in which the pawl engages when the catch is in the pre-ratchet position, and a main ratchet contour (see engagement surface with 15 in fig.6, Khojasteh) in which the pawl engages when the catch is in the main ratchet position.

Regarding claim 11, Khojasteh in view of Jayasuriya further teaches the safety device according to claim 10, wherein the pre-ratchet contour and the main ratchet contour are formed adjacent (NOTE: Adjacent is defined by Merriam-Webster online as “not distant”) an infeed section (where 6 enters, 11, Khojasteh, fig.1-2) formed in the catch that receives the latch holder.



Regarding claim 16, Khojasteh in view of Jayasuriya further teaches the safety device according to claim 1, wherein the handle is configured to pivot the latch holder from the closure position to the opening position (fig.2, Khojasteh).

Regarding claim 17, Khojasteh in view of Jayasuriya further teaches the safety device according to claim 1, wherein the handle is configured to shift the latch holder from the closure position to the opening position (fig.2, Khojasteh).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khojasteh et al. DE 102010061518 (Applicant provided IDS reference, hereinafter referred to as Khojasteh) and Jayasuriya et al. US 20130300134 (hereinafter referred to as Jayasuriya) and further in view of  Goedecke et al. DE 19812835 (Applicant provided IDS reference, hereinafter referred to as Goedecke).
	Regarding claim 14, the combined device of Khojasteh and Jayasuriya teaches a handle however does not teach a splitter slit in said handle. 
	Goedecke teaches a safety device with a hood latch (fig.4) having a latch holder (3) and a catch (6) and a handle (21,20,18,19,26,22); 
	wherein the handle has a splitter slit (26).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the handle in the combined device of Khojasteh and Jayasuriya with the .

Allowable Subject Matter
Claim 18 is allowed.
Claims 12-13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 12 and 18, although Hirai teaches the output socket gear, to combine or modify references to teach claim 12 would be considered improper hindsight as there is no motivation to add a gear to the electric drive of Jayasuriya.	Regarding claim 13, although there are latch mechanisms with dual motors, an output gear of the electrical drive Examiner can find no reason to combine or modify the combination of Khojasteh in view of Jayasuriya or Hirai with existing references of record in order to teach dual motors, socket gear, and gears of both the catch and pawl.  Although Rathmann US 6474704 teaches a dual motor, with a socket gears 11, 14 and a pinion gear drive of the catch 15, and another gear 8. The gear 8 cannot be considered a pawl pinion gear drive of the pawl based on Applicant’s figures and specifications.  Although the pinion gear of the catch seems to be an added component (Applicant’s specifications specifically states the pinion gear of the catch is positively connected to the catch), Examiner cannot interpret the pinion gear of the pawl to be same (i.e. a gear connected to the pawl).  Applicant makes no specific declaration in the specification on how the pinion gear of the pawl is connected to the pawl.  Therefore, relying on Applicant’s figures, the gear seems to be directly on the pawl, and due to disclosure of “pawl pinion gear drive of the pawl,” in claim 13, for the purposes of examination, this pawl pinion gear is interpreted to require the gear be directly apart of the pawl, as shown in Applicant’s 
	 
Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive.  Upon further consideration, Examiner maintains that Jayasuriya teaches the electrical drive and opening of the hood as disclosed in the amended claim 1. Applicant’s entire device is directed to a safety device, therefore Jayasuriya’s operation during a collision is applicable. See above modified rejection that addresses Applicant’s claim amendments – the pre-ratchet position of the catch is fig.5b of Jayasuriya. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to safety devices and hood latches.
Related but not relied upon art: 
Nurmi et al. US 20120043766 – does not teach handle 51 directly attached to the latch holder. 
Foster et al. US 4756562 – handle 130 is not directly attached to the latch holder. 
Kim US 20120074715 – handle is not directly attached to the latch holder. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675


/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 17, 2021